       Case 2:19-cv-13624-JTM-KWR Document 5 Filed 11/15/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


RICHARD DUCOTE, ESQ.,
ET AL.                                                              CIVIL ACTION

VERSUS                                                              NO. 19-13624

JUDICIARY COMMISSION                                                SECTION: "T" (4)
OF LOUISIANA


                                           ORDER


       The undersigned United States District Judge recuses himself from further participation in

this case pursuant to 28 U.S.C. § 455(a). The Clerk of Court is ORDERED to reallot the above-

captioned case to another section of court. All dates remain in effect unless modified by the judge

to whom this case is transferred.

       New Orleans, Louisiana, this 14th day of November, 2019.




 June 11,15,2018
 November    2019


                                                  GREG GERARD GUIDRY
                                             UNITED STATES DISTRICT JUDGE
